PUBLISH

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                       FILED
                                                                  U.S. COURT OF APPEALS
                                   _________________                ELEVENTH CIRCUIT
                                                                          09/17/99
                                                                      THOMAS K. KAHN
                                    No. 98-4741                            CLERK
                                 _________________
                            D.C. Docket No. 97-865-CR-SH


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

       versus

JOSE ANTONIO RODRIGUEZ-MATOS,
a.k.a. Jose Antonio Matos-Rodriguez,

                                                          Defendant-Appellant.


                                    ----------------
                     Appeal from the United States District Court
                         for the Southern District of Florida
                                    ----------------

                                  (September 17, 1999)


Before BIRCH and DUBINA, Circuit Judges, and SMITH*, District Judge.


SMITH, District Judge:
       *
       Honorable C. Lynwood Smith, Jr., U.S. District Judge for the Northern District of
Alabama, sitting by designation.
       Jose Antonio Rodriguez-Matos (“Matos”) was charged in a four count

indictment with making counterfeit currency in violation of 18 U.S.C. § 471,1

selling counterfeit currency in violation of 18 U.S.C. § 473,2 possessing counterfeit

currency in violation of 18 U.S.C. § 472,3 and assaulting a Secret Service Agent

with a dangerous weapon (an automobile) in violation of 18 U.S.C. § 111(a).4 He

was convicted of the first three offenses by a jury, but acquitted of the assault
       1
           18 U.S.C. § 471 provides: “Whoever, with intent to defraud, falsely makes, forges,
counterfeits, or alters any obligation or other security of the United States shall be fined under
this title or imprisoned not more than fifteen years, or both.”

       2
           18 U.S.C. § 473 provides:

       Whoever buys, sells, exchanges, transfers, receives, or delivers any false, forged,
       counterfeited, or altered obligation or other security of the United States, with the
       intent that the same be passed, published, or used as true and genuine, shall be
       fined under this title or imprisoned not more than ten years, or both.
       3
           18 U.S.C. § 472 provides:

       Whoever, with intent to defraud, passes, utters, publishes, or sells, or attempts to
       pass, utter, publish, or sell, or with like intent brings into the United States or
       keeps in possession or conceals any falsely made, forged, counterfeited, or altered
       obligation or other security of the United States, shall be fined under this title or
       imprisoned not more than fifteen years, or both.
       4
           18 U.S.C. §§ 111(a) provides that “whoever”:

       (1)      forcibly assaults, resists, opposes, impedes, intimidates, or interferes with
                any person designated in section 1114 of this title while engaged in or on
                account of the performance of official duties; or

       (2)      forcibly assaults or intimidates any person who formerly served as a
                person designated in section 1114 on account of the performance of
                official duties during such person's term of service, shall, where the acts in
                violation of this section constitute only simple assault, be fined under this
                title or imprisoned not more than one year, or both, and in all other cases,
                be fined under this title or imprisoned not more than three years, or both.

                                                  2
charge. At sentencing the district court increased Matos’ base offense level two

levels for possession of a firearm in connection with the offense of selling

counterfeit currency pursuant to United States Sentencing Guidelines

(“Guidelines”) § 2B5.1(b)(3), three levels for assaulting a law enforcement officer

with an automobile (the acquitted conduct) pursuant to Guidelines § 3A1.2(b),5 and

two levels for recklessly creating a substantial risk of death or serious bodily injury

to another person during flight from the scene of the crime pursuant to Guidelines

§ 3C1.2. We affirm.

                                       I. Background

       This case began when a confidential informant notified the Miami Field

Office of the United States Secret Service that Matos was producing counterfeit

currency. The informant recorded a consensually monitored telephone

conversation on November 8, 1997, during which Matos agreed to sell sixty

counterfeit $20 bills for $300 in genuine currency. The deal thus arranged

occurred later that same day under controlled circumstances outside the

informant’s residence. Secret Service agents and officers of the Metro-Dade

       5
         Matos objected in the district court to enhancement of his sentence under § 3A1.2(b) on
the basis of acquitted conduct. He does not raise that same issue here, and for good reason. We
have held that “[r]elevant conduct of which a defendant was acquitted nonetheless may be taken
into account in sentencing for the offense of conviction, as long as the government proves the
acquitted conduct relied upon by a preponderance of the evidence.” United States v. Barakat,
130 F.3d 1448, 1452 (11th Cir. 1997).

                                               3
County, Florida, Police Department surreptitiously observed Matos as he drove a

gold-colored Mercedes partially into the informant’s driveway and sounded its

horn. The informant walked from his house to the automobile and handed an

envelope containing $300 in genuine currency to Matos through the open driver’s

window, receiving in exchange an envelope containing $1,500 in counterfeit

currency: i.e., the sixty counterfeit $20 bills Matos had agreed to sell, plus a $300

“bonus” in fake Federal Reserve notes.

       As Matos began to back his vehicle from the driveway, an automobile

occupied by two Secret Service agents quickly moved into a position partially

blocking the street. Plain-clothed Secret Service Agent Edwardo Garcia stepped

from the passenger door of that vehicle, placed his right hand on the waistband of

his pants — thereby drawing attention to his handgun and badge — extended his

left hand in a manner signifying “halt,” and yelled “stop, police.” Agent Garcia

later testified that Matos at first “looked startled and ... a bit surprised,” but then, as

Matos made “eye contact” with Garcia, his “expression turned to one of anger, he

turned the wheels [of his automobile] towards me ... gunned the engine ... and

came right towards me.” Garcia used one hand to push off the hood of Matos’ car

as it sped by. One surveillance officer testified to observing Garcia “bouncing” off

the hood of Matos’ automobile. Although not injured, Agent Garcia was “pretty


                                             4
scared” for the “first time” in his career.

      Matos was pursued by Metro-Dade County police officers in two unmarked

vehicles with flashing blue lights. The chase extended some distance, beginning at

12th Avenue near its intersection with 29th Street in Miami, and — after

meandering several blocks northwardly, and then doubling back toward the south

— ending near 16th Avenue and 29th Street. In the course of it, Matos “ran stop

signs, ... made right turns at stop signs without stopping, ... drove in the opposite

lanes or against oncoming traffic,” sometimes at “better than double the speed

limit.” At one point, Matos was observed throwing an object from the driver’s

window of his automobile. A semiautomatic pistol with seven live rounds in the

magazine later was recovered at that location. Matos eventually was apprehended,

but only after pursuing officers boxed his automobile in a cul-de-sac from which

there was no exit. Even then, Matos did not surrender peaceably, but had to be

subdued.

      A search of Matos’ residence following arrest produced a Hewlett-Packard

ink-jet color copier, paper, paper trimmings, cutting utensils, and other tools of the

counterfeiting trade. A genuine $20 Federal Reserve note was found on the glass

surface of the copy machine. Its serial numbers matched those on the bills sold to

the informant. Finally, an additional $720 in counterfeit Federal Reserve notes was


                                              5
seized. That amount, when added to the $1,500 sold to the informant, yielded a

total of $2,220 in counterfeit currency attributable to Matos.

       Following Matos’ conviction on the counterfeiting charges embraced in

counts one through three of the indictment, the investigative report prepared in

anticipation of sentencing computed his base offense level as 15, in accordance

with Guidelines § 2B5.1(b)(2).6 The probation officer recommended three

enhancements: (1) a two level increase under § 2B5.1(b)(3) for Matos’ possession

of a firearm in connection with the offense of selling counterfeit currency; (2) a

three level upward adjustment under § 3A1.2(b) for Matos’ assault of Secret

Service Agent Garcia; and (3) an additional two level increase under § 3C1.2 for

Matos’ reckless operation of his motor vehicle during flight. The addition of these

enhancements yielded an “adjusted offense level” of 22. Three levels then were



       6
         Matos was sentenced on April 29, 1998. Accordingly, the 1995 Manual applied.
Guidelines § 1B1.11(a) (“The court shall use the Guidelines Manual in effect on the date that the
defendant is sentenced.”). The guidelines for violations of 18 U.S.C. §§ 471, 472, and 473 are
found in § 2B5.1, entitled “Offenses Involving Counterfeit Bearer Obligations of the United
States.” Sub-section (a) provides for a base offense level of 9. Sub-section (b)(1) directs that
this base number should be increased “by the corresponding number of levels from the table at §
2F1.1 (Fraud and Deceit)” when the face value of the counterfeit items exceeds $2,000. One
level thus was added to Matos’ base offense level, because the aggregate amount seized ($2,220)
was more than $2,000, but less than $5,000. Guidelines §§ 2F1.1(b)(1)(B), (C). In Matos’ case,
however, the determinative provision proved to be sub-section (b)(2), which provides that, “[i]f
the defendant manufactured or produced any counterfeit obligation or security of the United
States, or possessed or had custody of or control over a counterfeiting device or materials used
for counterfeiting, and the offense level as determined above is less than 15, increase to 15.”
Guidelines § 2B5.1(b)(2).

                                                6
deducted pursuant to §§ 3E1.1(a) and (b)7 for Matos’ “acceptance of

responsibility,”8 resulting in a “final offense level” of 19. That, together with

       7
           U.S.S.G § 3E1.1, entitled “Acceptance of Responsibility,” reads as follows:

       (a)       If the defendant clearly demonstrates acceptance of responsibility for his
                 offense, decrease the offense level by 2 levels.

       (b)       If the defendant qualifies for a decrease under subsection (a), the offense
                 level determined prior to the operation of subsection (a) is level 16 or
                 greater, and the defendant has assisted authorities in the investigation or
                 prosecution of his own misconduct by taking one or more of the following
                 steps:

                 (1)    timely providing complete information to the government
                        concerning his own involvement in the offense; or

                 (2)    timely notifying authorities of his intention to enter a plea of
                        guilty, thereby permitting the government to avoid preparing for
                        trial and permitting the court to allocate its resources efficiently,

                 decrease the offense level by 1 additional level.
       8
          Prior to trial, in statements given to law enforcement officers, Matos admitted his guilt
of the counterfeiting offenses. Matos also offered to plead guilty to those offenses following
indictment, but he always denied criminal culpability for the assault charge in Count Four. The
government refused to limit its prosecution, plea discussions ceased, and the case proceeded to a
trial in which Matos maintained the same stance: i.e., he admitted the counterfeiting offenses,
but denied attempting to assault Secret Service Agent Garcia. The jury acquitted Matos of the
latter offense. For such reasons, the probation officer recommended a full three level reduction
for acceptance of responsibility. By accepting that recommendation, the district court apparently
concluded that Matos’ case presented one of those “rare situations” discussed in Application
Note 2 of the Commentary to § 3E1.1, in which “a defendant may clearly demonstrate an
acceptance of responsibility for his criminal conduct even though he exercises his constitutional
right to a trial”: i.e.,

              This adjustment is not intended to apply to a defendant who puts the
       government to its burden of proof at trial by denying the essential factual
       elements of guilt, is convicted, and only then admits guilt and expresses remorse.
       Conviction by trial, however, does not automatically preclude a defendant from
       consideration for such a reduction. In rare situations a defendant may clearly
       demonstrate an acceptance of responsibility for his criminal conduct even though
       he exercises his constitutional right to a trial. This may occur, for example, where

                                                   7
Matos’ criminal history category of I, suggested a guidelines’ sentencing range of

thirty to thirty-seven months.

       Matos objected to all enhancements, but the district court overruled and

sentenced him to concurrent terms of thirty-seven months imprisonment on each

count of conviction. On this appeal Matos asserts: the district court erred by

applying a § 2B5.1(b)(3) enhancement, because he did not use the firearm thrown

from his vehicle “in connection with” the offense of selling counterfeit currency;

the district court erred by applying an enhancement for reckless endangerment

during flight under § 3C1.2; and, the district court’s imposition of enhancements

under both § 3A1.2(b) and § 3C1.2 constitutes impermissible “double counting.”

Following thorough review, we find no merit to defendant’s second contention.9


       a defendant goes to trial to assert and preserve issues that do not relate to factual
       guilt (e.g., to make a constitutional challenge to a statute or a challenge to the
       applicability of a statute to his conduct). In each such instance, however, a
       determination that a defendant has accepted responsibility will be based primarily
       upon pre-trial statements and conduct.
       9
          See, e.g., United States v. Gonzalez, 71 F.3d 819, 836-37 (11th Cir. 1996) (affirming §
3C1.2 enhancement for defendant who operated vehicle in reverse, at a high rate of speed, on a
residential street in an attempt to escape arresting officers, because such conduct “exhibited a
reckless disregard for the safety of the various persons who resided on that street, as well as for
the safety of those who might otherwise be present on that street”) (emphasis supplied); United
States v. Jones, 32 F.3d 1512, 1520 (11th Cir. 1994) (high speed chase on highway justified §
3C1.2 enhancement); United States v. Valdex, 146 F.3d 547, 554 (8th Cir. 1998) (“[W]e do not
interpret § 3C1.2 to require that a high speed chase occur at night, in an urban area, or that any
other vehicles actually ended up in harm’s way.”) (emphasis supplied); United States v. Conley,
131 F.3d 1387, 1390 (10th Cir. 1997) (rejecting defendant’s contention that the government must
put forth some evidence of imminent danger of injury or death to another person before § 3C1.2
applies).

                                                 8
Accordingly, we address only the first and last issues.

                                         II. Discussion

A.     The Firearm Enhancement Under § 2B5.1(b)(3)

       Application note 1 to § 2B5.1 explains that “[t]his guideline applies to

counterfeiting of United States currency and coins, food stamps, postage stamps,

treasury bills, bearer bonds and other items that generally could be described as

bearer obligations of the United States, i.e., that are not made out to a specific

payee.” Sub-section (a) provides that the “[b]ase offense level” for all such

offenses is 9, while sub-section (b) addresses those commonly occurring, “specific

offense characteristics” deemed by the Sentencing Commission to be most relevant

to the determination of an offense level that most closely “fits” the crime actually

committed.10

       10
         “Specific offense characteristics,” such as those described in § 2B5.1(b) or § 2K2.1(b)
addressed infra,

       represent the Sentencing Commission’s attempt to consider ‘real offense’ aspects
       of the underlying offense. ... The Guidelines state that, although they are ‘closer
       to a charge offense [rather than a real offense] system,’ they

               take account of a number of important, commonly occurring real offense
               elements such as role in the offense, the presence of a gun, or the amount
               of money actually taken, through alternative base offense levels, specific
               offense characteristics, cross references, and adjustments.

       U.S.S.G. Ch. 1, Pt. A, Intro. p.s. 4(a); see also U.S.S.G. § 1B1.3, comment.
       (discussing consideration of relevant conduct in determining sentence). Specific
       offense characteristics represent an integral part of the Guidelines’ “return[] ... to
       an earlier philosophy that the punishment should fit the crime....” ...

                                                  9
       The part pertinent to this case, § 2B5.1(b)(3), provides: “If a dangerous

weapon (including a firearm) was possessed in connection with the offense,

increase by 2 levels. If the resulting offense level is less than level 13, increase to

level 13.” (Emphasis added.) Neither the text of that guideline nor the

commentary to it defines what the Sentencing Commission intended by its use of

the phrase, “in connection with.” Moreover, this court has not previously

addressed the relationship that must exist between a firearm and a counterfeiting

offense for the § 2B5.1(b)(3) enhancement to apply.

       For his part, Matos urges this court to follow by analogy the Fifth Circuit’s

decision in United States v. Fadipe, 43 F.3d 993 (5th Cir. 1995), where that court

construed the same “in connection with” phrase, but as it is used in the context of §

2K2.1(b)(5), discussed infra.

       The government, on the other hand, argues that this court should reason by

analogy from our own decision in United States v. Young, 115 F.3d 834 (11th Cir.

1997), cert. denied, ___ U.S. ___, 118 S.Ct. 727, 139 L.Ed.2d 666 (1998), where

we construed the same phrase in the context of § 4B1.4(b)(3)(A), pertaining to

armed career criminals. For the reasons articulated below, we find the

government’s argument more compelling.

United States v. Condren, 18 F.3d 1190, 1198 (5th Cir.) (case citations omitted) (emphasis
supplied), cert. denied, 513 U.S. 856, 115 S.Ct. 161, 130 L.Ed.2d 99 (1994).

                                               10
      The Fifth Circuit’s decision in Fadipe grew from the following facts. The

defendant submitted a credit application containing false information to a Texas

bank. An attentive bank official reviewed the application, concluded it was

fraudulent, and contacted the United States Secret Service. Secret Service agents

thereafter conducted a controlled delivery of bank checks to the defendant’s

apartment. He was arrested after retrieving the checks from his mailbox, as he

drove from the apartment complex. Arresting officers “recovered a loaded gun

from the front passenger area of Fadipe’s automobile,” together with “numerous

applications for loans from various banks, records containing the personal and

financial history of various individuals and other materials which could be used in

bank fraud schemes.” Id. at 994. Following the defendant’s conviction for bank

fraud11 and unlawful possession of a firearm by an illegal alien,12 the district court

enhanced his base offense level pursuant to § 2K2.1(b)(5).

      Section 2K2.1 of the Guidelines pertains to federal offenses involving

“Unlawful Receipt, Possession, or Transportation of Firearms or Ammunition;

Prohibited Transactions Involving Firearms or Ammunition.” Sub-section (b)(5)

provides that:

                If the defendant used or possessed any firearm or ammunition
      11
           18 U.S.C. § 1344.
      12
           18 U.S.C. § 922(g)(5).

                                           11
      in connection with another felony offense; or possessed or transferred
      any firearm or ammunition with knowledge, intent, or reason to
      believe that it would be used or possessed in connection with another
      felony offense, increase by 4 levels. If the resulting offense level is
      less than level 18, increase to level 18.

Guidelines § 2K2.1(b)(5) (emphasis added). The Fifth Circuit reversed, saying:

             As a matter of law, we hold that the undisputed facts in this
      case fail to prove that the gun was used “in connection with” the bank
      fraud felony. ... The undisputed facts show no connection between
      the gun and Fadipe’s bank fraud crime other than that the gun was
      present in Fadipe’s automobile, along with other tools of Fadipe’s
      bank fraud trade, when the checks were retrieved. The enhancement
      under U.S.S.G. § 2K2.1(b)(5) was improper.

Id. (citation omitted).

      The panel deciding Fadipe distinguished its holding from an earlier Fifth

Circuit decision in United States v. Condren, 18 F.3d 1190 (5th Cir.), cert. denied,

513 U.S. 856, 115 S.Ct. 161, 130 L.Ed.2d 99 (1994), which had affirmed

enhancement of a drug felony sentence under the same Guidelines section for a

revolver found in the drawer of a desk in the defendant’s bedroom. (The

significance of that fact lay under another: police officers also found two rocks of

crack cocaine and 33 grams of marijuana seed on the top of that same desk.) See

Condren, 18 F.3d at 1191. The Fadipe court differentiated Condren as follows:

      This court took notice [in Condren] of the fact that “theft is a close
      and ever present partner of illegal drugs,” and therefore upheld the
      trial court’s finding that the gun was kept by the defendant to “help
      him protect his drug-related activities.” Id. at 1198-1200. We
                                         12
       approved the connection between the gun and the felony based on the
       mere presence of the gun, because it could be assumed from the gun’s
       presence alone that the gun was to be used “in connection with” the
       felony as a method of protection of the felonious activity. This court
       [in Condren also] thought this interpretation of U.S.S.G. §
       2K2.1(b)(5) comported with the intent of the Guidelines to address the
       “real and obvious increase in the risk of violence” which exists
       whenever guns and drugs are found together. Id. at 1199.

              In this case, the checks which Fadipe received in the controlled
       delivery had his name, phone number and address on them. It is not
       reasonable to assume that Fadipe had the gun present to prevent their
       theft. The presence of a gun near instruments of bank fraud does not
       create the same automatic increase in the danger of physical violence
       that exists when drugs and guns are present together.

Fadipe, 43 F.3d at 994-95 (quoting United States v. Condren, 18 F.3d 1190 (5th

Cir.), cert. denied, 513 U.S. 856, 115 S.Ct. 161, 130 L.Ed.2d 99 (1994)).13

       13
          We note that the Fifth Circuit’s decision in Condren — which the Fadipe panel set to
one side, and Matos would have this court to ignore as inapposite, as addressing only the
increased risk of violence arising from the dangerous mix of guns and drugs — does not appear
on careful reading to be so narrow. For example, the Condren court observed that “§
2K2.1(b)(5) mandates an enhancement even if the defendant only possesses a firearm in
connection with any other felony.” Condren, 18 F.3d at 1196 (emphasis in original). The
Condren court emphasized that observation in a subsequent footnote: “We reiterate that the
enhancement is required not only for use, but also simply for possession, of a firearm in
connection with another felony. U.S.S.G. § 2K2.1(b)(5).” Condren, 18 F.3d at 1197 n.19
(emphasis in original).
        Further, this court has cited Condren on at least three occasions as manifesting the Fifth
Circuit’s adoption of a simple possession test for determining when an enhancement is proper
under Guidelines sections containing the same “in connection with” phrase at issue here. United
States v. Young, 115 F.3d 834, 836-37 & n.3 (11th Cir. 1997) (citing Condren as adopting a
“possession” test); United States v. Gainey, 111 F.3d 834, 837 (11th Cir. 1997) (citing Condren
as holding “that mere possession of a firearm in connection with another felony qualifies the
defendant” for enhancement of his base offense level under either Guidelines § 2K2.1(b)(5) or §
4B1.4(b)(3)(A)); United States v. Whitfield, 50 F.3d 947, 948 (11th Cir.) (construing Condren as
“apply[ing] a more lenient nexus by analogy to U.S.S.G. § 2D1.1(b)(1), [and] holding that ‘the
enhancement is required not only for use, but also simply for possession, of a firearm in
connection with another felony’” (emphasis in original)), cert. denied, 516 U.S. 889, 116 S.Ct.

                                               13
       Matos asks this court to construe § 2B5.1(b)(3) in an analogous manner, and

to hold that the mere presence of a firearm in the automobile used by him to deliver

counterfeit currency is not sufficient to show a “connection” between that handgun

and the bogus currency sold to the informant. He argues that such circumstances

do not create the same risk of violence that exists when guns and drugs are mixed.

       There are distinctions between the facts of Fadipe and this case which

require comment. The defendant in Fadipe was convicted of bank fraud, in

violation of 18 U.S.C. § 1344. That offense was completed upon delivery of a

credit application containing false information to the Texas bank.14 The firearm

subsequently found in the front passenger area of Fadipe’s automobile was not

connected with that act. Moreover, the checks which Secret Service agents caused

to be delivered to Fadipe’s apartment “had his name, phone number and address on


234, 133 L.Ed.2d 163 (1995); see also United States v. Flennory, 145 F.3d 1264, 1269-70 (11th
Cir. 1998).
       14
            See 18 U.S.C. § 1344, providing that:

               Whoever knowingly executes, or attempts to execute, a scheme or
       artifice—

                 (1)    to defraud a financial institution; or

                 (2)    to obtain any of the moneys, funds, credits, assets, securities, or
                        other property owned by, or under the custody or control of, a
                        financial institution, by means of false or fraudulent pretenses,
                        representations, or promises;

       shall be [guilty of a federal offense].

                                                    14
them.” Fadipe, 43 F.3d at 994. For such reasons, the Fifth Circuit concluded it

was “not reasonable to assume that Fadipe had the gun present to prevent their

theft.” Id. (emphasis added). In contrast, the offense of selling counterfeit

currency in violation of 18 U.S.C. § 473 was completed only when Matos

delivered fake Federal Reserve notes to the confidential informant.15 Moreover,

the counterfeit notes sold by Matos had no distinguishing characteristics. As a

consequence, it is reasonable to assume that Matos had the gun present to prevent

their theft, a point to which we shall return momentarily.

       We find our own decision in United States v. Young, 115 F.3d 834 (11th

Cir. 1997), cert. denied, ___ U.S. ___, 118 S.Ct. 727, 139 L.Ed.2d 666 (1998), to

be more instructive. The defendant there was found guilty of being a convicted

felon in possession of a firearm.16 The district court sentenced him as an armed
       15
            See note 2 supra.
       16
            The grand jury’s indictment charged that James R. Young

       did knowingly possess in and affecting commerce, a firearm described as a
       Remington bolt action rifle, Model 700, 270 caliber, serial number A6632175,
       and rounds of .22 caliber ammunition, which had been transported in interstate
       commerce in violation of Title 18, United States Code, Sections 922(g), and
       924(e).

United States v. Young, 115 F.3d 834, 836 n.2 (11th Cir. 1997). The substantive section upon
which that charge was based, 18 U.S.C. § 922(g)(1), provides in pertinent part that it “shall be
unlawful for any person— (1) who has been convicted in any court of[] a crime punishable by
imprisonment for a term exceeding one year ... to receive any firearm or ammunition which has
been shipped or transported in interstate or foreign commerce.” In addition, 18 U.S.C. §
924(e)(1) provides:


                                               15
career criminal under § 4B1.4(b)(3)(A), based upon its determination that Young

had stolen a rifle during the commission of a burglary and, accordingly, had

possessed the firearm “in connection with” that offense, a “crime of violence.”17

Young, 115 F.3d at 836. The burglary in which Young had stolen the rifle

occurred more than a year before his arrest on the federal charge of being a

convicted felon in possession of a firearm. Even so,

       the Government presented evidence that the rifle possessed by Young
       was stolen from Mr. Anderson’s home; that Young’s fingerprints were
       found on the windowsill of Mr. Anderson’s home where the burglar
       made his entrance; that the exterminator who sprayed Young’s
       apartment saw the rifle in Young’s attic several months after the
       burglary; and that Kristi S. [a fourteen-year-old runaway who had
       lived with Young] saw the rifle in the attic on two separate occasions
       following the burglary. This evidence is sufficient to place Young at
       Anderson’s residence on the date of the burglary.

Id. at 838. Guidelines § 4B1.4(b), used as the basis for computing Young’s base

offense level as “an armed career criminal,” reads as follows:

       (b)       The offense level for an armed career criminal is the greatest of:


                In the case of a person who violates section 922(g) of this title and has
       three previous convictions by any court referred to in section 922(g)(1) of this
       title for a violent felony or a serious drug offense, or both, committed on
       occasions different from one another, such person shall be fined not more than
       $25,000 and imprisoned not less than fifteen years, and, notwithstanding any
       other provisions of law, the court shall not suspend the sentence of, or grant a
       probationary sentence to, such person with respect to the conviction under section
       922(g).
       17
            18 U.S.C. § 924(e)(2)(B)(ii) defines the term “violent felony” as including the crime of
burglary.

                                                  16
             (1)    the offense level applicable from Chapters Two and
                    Three; or

             (2)    the offense level from §4B1.1 (Career Offender) if
                    applicable; or

             (3)    (A)   34, if the defendant used or possessed the firearm
                          or ammunition in connection with a crime of
                          violence or controlled substance offense, as
                          defined in §4B1.2(1), or if the firearm possessed
                          by the defendant was of a type described in 26
                          U.S.C. § 5845(a); or

                    (B)   33, otherwise. [Emphasis added.]

The district court applied sub-section (b)(3)(A). Young appealed, contending “the

district court erred in sentencing him as an armed career criminal under U.S.S.G. §

4B1.4(b)(3)(A) because [his] possession of the firearm was not ‘in connection

with’ the burglary....” Id. at 836. This court affirmed, holding “the firearm stolen

in the burglary was possessed ‘in connection with’ that burglary.” Id. (emphasis in

original). We reached that conclusion by affording the phrase “in connection with”

an expansive construction, in effect holding that it did not matter whether Young

had entered the dwelling with the gun in his hand, or obtained it while burglarizing

the house, as a fruit of the crime. See id. at 836-38; see also United States v.

Guerrero, 5 F.3d 868, 873 (5th Cir. 1993) (“If armed burglars encounter the

occupants of a home or law enforcement officials, it makes little difference how

the burglars obtained their firearms.”), cert. denied, 510 U.S. 1134, 114 S.Ct. 1111,
                                          17
127 L.Ed.2d 422 (1994).

       Of more importance to the present appeal, however, is the fact that in Young

we rejected a more restrictive test adopted by some of our sister circuits, the so-

called “facilitation test.”

              Young urges this court to adopt, by analogy, the reasoning of
       other circuits which have addressed the “in connection with” language
       in U.S.S.G. § 2K2.1(b)(5). These circuits hold that the “in connection
       with” language requires more than mere use or possession. These
       circuits hold that the “in connection with” requirement is satisfied
       only when the firearm serves a purpose related to the crime; its
       presence or involvement must not be the result of accident or
       coincidence. United States v. Wyatt, 102 F.3d 241, 247 (7th Cir.
       1996); United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996);
       United States v. Thompson, 32 F.3d 1, 7 (1st Cir. 1994); United States
       v. Routon, 25 F.3d 815, 819 (9th Cir. 1994); United States v. Gomez-
       Arrellano, 5 F.3d 464, 466-67 (10th Cir. 1993). These cases applied
       the definition of “in relation to” in 18 U.S.C. § 924(c), as interpreted
       by the Supreme Court in Smith v. United States, 508 U.S. 223, 238,
       113 S.Ct. 2050, 2058, 124 L.Ed.2d 138 (1993), and held that a
       weapon is used “in connection with” an offense under § 2K2.1 if the
       weapon facilitated or potentially facilitated the felonious conduct.
       Thompson, 32 F.3d at 7; Routon, 25 F.3d at 819; Gomez, 5 F.3d at
       466-67.

              We conclude that the Fifth Circuit’s interpretation of Smith [in
       Guerrero, 5 F.3d at 872-73, holding that the phrase “in connection
       with” should be given an expansive interpretation, according to its
       ordinary and natural meaning,] is more accurate and pertinent to the
       issue presented here. Accordingly, we decline to follow the other
       circuits’ rationales which defined the language of § 2K2.1. ...

Young, 115 F.3d at 838.

       We are unable to discern any principled reason why we should follow a path

                                          18
of reasoning different from that marked by our decision in Young, when

attempting to arrive at the construction that should be accorded the same “in

connection with” phrase found in § 2B5.1(b)(3). As we discussed earlier, in

contrast to the circumstances addressed by the Fifth Circuit in Fadipe, it is

reasonable to conclude here that Matos possessed the pistol to prevent theft during

a close, face-to-face, hand-to-hand encounter with a person he apparently did not

know well. The district court said as much when overruling Matos’ objection to

this enhancement.

              With regard to the matter of the firearm, first of all, I agree with
      the Fifth Circuit [in Guerrero].... And the Court finds that the gun was
      ... indeed possessed in connection with the offense of conviction.

             In that regard, the Court has no difficulty in recognizing the fact
      that the defendant at the time he entered into the agreement to deliver
      the counterfeit money was quite aware, at least he thought he was
      dealing with someone else who was willing to break the law and if the
      one he was dealing with was willing to break the law in order to
      obtain counterfeit money, perhaps he needed some protection in that
      regard, to protect his merchandise, if you will.

             And thus, he took a firearm along with him to guard against the
      potential that his other ... partner in crime ... might very well be
      inclined to conclude the deal without handing over the three hundred
      dollars in legitimate currency.

Matos reinforced this conclusion following arrest, when he sought to explain his

high-speed flight by saying he felt he was “going to be robbed.”

      Of course, the district court’s factual findings on disputed sentencing issues

                                          19
are scrutinized only for clear error, United States v. Gonzalez, 71 F.3d 819, 836

(11th Cir. 1996), but its interpretation and application of the Sentencing Guidelines

are reviewed de novo. United States v. Delgado, 56 F.3d 1357, 1363 (11th Cir.

1995), cert. denied, 516 U.S. 1049, 116 S.Ct. 713, 133 L.Ed.2d 667 (1996). In that

regard, we cannot say either that the district court’s factual conclusions concerning

Matos’ possession of the firearm were clearly wrong, or that it was error to assess a

two level enhancement pursuant to § 2B5.1(b)(3) under the circumstances of this

case.

B.      The Double Counting Issue

        Matos also contends the district court erred by applying both a three level

enhancement under § 3A1.2(b) for assaulting an officer during flight,18 and a two

level enhancement under § 3C1.2 for reckless endangerment during flight.19 He

argues this constitutes “double counting.”

        “Impermissible double counting occurs only when one part of the Guidelines

is applied to increase a defendant’s punishment on account of a kind of harm that
        18
           Guidelines § 3A1.2(b), pertaining to “Official Victim[s],” directs that a defendant’s
base offense level be increased by 3 levels “[i]f ... during the course of the offense or immediate
flight therefrom, the defendant or a person for whose conduct the defendant is otherwise
accountable, knowing or having reasonable cause to believe that a person was a law enforcement
or corrections officer, assaulted such officer in a manner creating a substantial risk of serious
bodily injury....”
        19
          U.S.S.G § 3C1.2, entitled “Reckless Endangerment During Flight,” provides: “If the
defendant recklessly created a substantial risk of death or serious bodily injury to another person
in the course of fleeing from a law enforcement officer, increase by 2 levels.”

                                                20
has already been fully accounted for by application of another part of the

Guidelines.” United States v. Alexander, 48 F.3d 1477, 1492 (9th Cir.) (citation

and internal quotation marks omitted), cert. denied, 516 U.S. 878, 116 S.Ct. 210,

133 L.Ed.2d 142 (1995).

      This court reviews de novo a double counting claim. United States v.

Aimufua, 935 F.2d 1199, 1200 (11th Cir. 1991). “Double counting during

sentencing is permissible if the Sentencing Commission intended the result, and if

the result is permissible because each section concerns conceptually separate

notions related to sentencing.” United States v. Adeleke, 968 F.2d 1159, 1161

(11th Cir. 1992) (citations and internal quotation marks omitted).

      Further, this court presumes the Sentencing Commission intended to apply

separate guideline sections cumulatively, unless specifically directed otherwise.

United States v. Stevenson, 68 F.3d 1292, 1294 (11th Cir. 1995); see also

Aimufua, 935 F.2d at 1200. It is this last proposition that forms the major premise

of Matos’ double counting argument. He asserts the commentary to § 3C1.2

clearly directs that a two level enhancement for reckless endangerment should not

have been imposed.

             Do not apply this enhancement where the offense guideline in
      Chapter Two, or another adjustment in Chapter Three [e.g., §
      3A1.2(b)], results in an equivalent or greater increase in offense level
      solely on the basis of the same conduct.

                                         21
Guidelines § 3C1.2, Comment., Application Note 1 (emphasis supplied).

        The Fourth Circuit opined in United States v. Sloley, 19 F.3d 149, 154 (4th

Cir. 1994), that “[i]f both § 3A1.2(b) and § 3C1.2 apply to a defendant, the court

must apply only the former and increase the offense level by three levels.” We do

not find that pronouncement persuasive for two independent reasons and,

therefore, reject it for application in this circuit. First, the statement is dictum. The

district court in Sloley had applied only § 3A1.2(b) and, accordingly, the Fourth

Circuit was not presented a controversy in which it was necessary to determine

whether it is possible to add additional levels under § 3C1.2. Second, as the

Seventh Circuit observed in United States v. Swoape, 31 F.3d 482, 483 (7th Cir.

1994), the Fourth Circuit’s gratuitous pronouncement in Sloley simply “is wrong.”

        The fourth circuit quoted from comment 1 to § 3C1.2, which says:
        “Do not apply this enhancement where ... another adjustment in
        Chapter Three ... results in an equivalent or greater increase in offense
        level solely on the basis of the same conduct.” The Sentencing
        Commission included a vital qualifier — “solely on the basis of the
        same conduct” — that disappeared from the fourth circuit’s summary
        of its conclusion. It is the Sentencing Commission’s understanding of
        its rules, and not an incomplete summary by a court of appeals, that
        governs here. Stinson v. United States, 508 U.S. 36, 113 S.Ct. 1913,
        123 L.Ed.2d 598 (1993). ...

Swoape, 31 F.3d at 483.20

        20
          The “commentary in the Guidelines Manual that interprets or explains a guideline is
authoritative unless it violates the Constitution or a federal statute, or is inconsistent with, or a
plainly erroneous reading of, that guidleine.” Stinson v. United States, 508 U.S. 36, 38, 113

                                                  22
       Specifically, therefore, the issue confronting this court is whether

enhancements under both § 3A1.2(b) and § 3C1.2 were levied upon Matos “solely

on the basis of the same conduct.” If so, then Matos is correct: it is impermissible

double counting. We have not been aided in our decision by the court below,

however, because the district court did not address Matos’ double counting

objection during sentencing. Moreover, this court has not previously addressed the

cumulative imposition of enhancements under the same Guidelines sections. Even

so, four circuits, not counting the Fourth, have spoken to the issue, and it is to

those decisions that we now turn for guidance.

       The Sixth Circuit held in United States v. Hayes, 135 F.3d 435 (6th Cir.

1998), that the cumulative application of enhancements under both § 3A1.2(b) and

§ 3C1.2 to the computation of the offense level of a defendant who pled guilty to

two counts of unlawful possession of cocaine with the intent to distribute, and no

contest to a charge of assaulting a law enforcement officer, was impermissible

double counting. The underlying facts of Hayes bear a superficial resemblance to

the present case. In Hayes, for example, plain-clothed Chattanooga, Tennessee

police officers and DEA agents, driving unmarked vehicles, moved from



S.Ct. 1913, 1915, 123 L.Ed.2d 598 (1993). Further, “the Guidelines bind judges and courts in
the exercise of their uncontested responsibility to pass sentence in criminal cases.” Mistretta v.
United States, 488 U.S. 361, 391, 109 S.Ct. 647, 665, 102 L.Ed.2d 714 (1989).

                                                23
surveillance positions in a residential neighborhood to arrest the defendant, who

then was seated behind the steering wheel of his own automobile. DEA Agent

Hinton exited his vehicle, “drew his weapon, and, standing behind the car door,

yelled, ‘Get out of your vehicle. Police.’” Id. at 436. The defendant did not obey,

but instead

      “punched” the accelerator and the car accelerated at a high speed,
      aimed directly at Agent Hinton. Hinton screamed, “stop” and jumped
      back into the unmarked Maxima. Defendant’s vehicle hit Hinton’s car
      door, and the door struck Hinton on the shoulder and leg as he jumped
      into his car. The impact shook the car, and Officer McPherson was
      knocked out of the car. After sideswiping the Maxima, defendant
      continued to drive ahead. Two or three car lengths later, he crashed
      head-on into a third unmarked police car, a white Lincoln Continental.
      Defendant was promptly arrested. Officer McPherson then heard a
      child crying from defendant’s vehicle; when he looked into the car, he
      found a five- or six-year old boy lying on the floor of the car with his
      nose and mouth bleeding. Officer McPherson immediately called for
      an ambulance. ...

Id. at 436-37. The district court imposed a three level enhancement under §

3A1.2(b) for the defendant’s assault of Agent Hinton when his vehicle struck

Hinton’s car door, and an additional two levels under § 3C1.2 for the defendant’s

creation of “a substantial risk of death or serious bodily injury to the young boy

riding in his car when he accelerated in an attempt to flee police.” Id. at 437. The

Sixth Circuit reversed, saying the same conduct was the sole basis for both

enhancements.


                                         24
             We see no sensible way to distinguish the conduct that formed
      the basis for the two enhancements. Defendant sought to escape from
      the police by punching his car’s accelerator. This single,
      uninterrupted act resulted in injury to a law enforcement officer and
      put a young child in danger. Defendant’s conduct risked harm to two
      different individuals, but the underlying conduct was the same,
      namely the rapid acceleration of defendant’s car in the direction of
      other occupied vehicles. To suggest that the conduct that caused the
      assault of Hinton was different from that which placed the young
      child in danger would be “an artificial and unrealistic division of a
      single uninterrupted course of conduct into separate events.” ... We,
      therefore, hold that the District Court erred....

Id. at 438 (citation omitted).

      In United States v. Swoape, 31 F.3d 482 (7th Cir. 1994), on the other hand,

the Seventh Circuit held that a defendant found guilty of armed bank robbery

properly received a three level enhancement under § 3A1.2(b) because he shot

three police officers, and an additional two level enhancement under §3C1.2

because he recklessly endangered many civilians during a high-speed chase and

shootout with police in a restaurant parking lot.

             C. Bret Swoape entered a bank, leveled a shotgun at a teller,
      and demanded money. He directed all of the bank’s employees to lie
      on the floor, leapt the counter, and scooped up more than $12,500
      before fleeing in a stolen car. Soon he switched to another stolen car,
      which loses the police in the movies but not always in real life. A
      police car took up pursuit, caught Swoape at a roadblock, and pushed
      his car into a ditch. Swoape bounded out, shot the officer, and got his
      car back under way. By now several additional patrol cars were in the
      hunt. After a high-speed chase through a populated area, an officer
      rammed Swoape’s car, which swerved into the parking lot of a
      McDonald’s restaurant. There Swoape made a stand, firing his

                                          25
       shotgun and hitting two more officers. Before he could reload, the
       remaining officers took him into custody.

Id. The Seventh Circuit succinctly held these events were “different conduct,

making cumulative adjustments appropriate. ... This is not double counting.” Id.

at 483.

       In like manner, the Eighth Circuit held that a district court properly

increased the offense level of a defendant convicted of drug-related offenses under

§ 3A1.2(b) “for assaulting a police officer when he rammed his car into a police

roadblock,” and also under § 3C1.2 “for his chase-related conduct that created a

risk of serious injury to other drivers and pedestrians.” United States v. Miner, 108

F.3d 967, 970 (8th Cir. 1997).

       Finally, in United States v. Alexander, 48 F.3d 1477, 1493 (9th Cir.), cert.

denied, 516 U.S. 878, 116 S.Ct. 210, 133 L.Ed.2d 142 (1995), the Ninth Circuit

held that it was not duplicative to accumulate enhancements under both § 3A1.2(b)

and § 3C1.2 when computing the offense levels of defendants who had fired shots

at pursuing police officers during the course of a high-speed chase from the

location of an armed bank robbery.21
       21
         See United States v. Alexander, 48 F.3d 1477, 1493 (9th Cir.) (footnote omitted), cert.
denied, 516 U.S. 878, 116 S.Ct. 210, 133 L.Ed.2d 142 (1995), where the court said:

       Punishment for the shots fired by the defendants while fleeing from the scene of
       the crime was imposed by virtue of the official victim enhancement, § 3A1.2(b).
       Moreover, the official victim enhancement reflected not only the shooting, but

                                               26
      The present case is distinguishable from Swoape and Alexander, because the

defendants in those cases received enhancements under § 3A1.2(b) for assaulting

officers by shooting at them. Although Matos may fail to appreciate the irony, his

case is most like Hayes, which conversely persuades us that it was appropriate for

the district court to impose cumulative enhancements under both § 3A1.2(b) and §

3C1.2.

      Matos’ conduct did not occur in a small area of only “two or three car

lengths,” or in a brief expanse of time. Rather, Matos’ assault of Agent Garcia was

separated temporally and spatially from his subsequent, reckless conduct in leading

police officers on a high speed chase. This was not a single, uninterrupted event.

The enhancements were not levied “solely on the basis of the same conduct.”

      Accordingly, the judgment and sentence of the district court are

AFFIRMED.




      also the fact that the defendants in the Camaro almost ran over a motorcycle
      officer during their attempted getaway. ...
              •••
      [T]he reckless endangerment provision [§ 3C1.2] applied not only because shots
      were fired during the attempted getaway, but also because of the risk of injury to
      civilians caused by the high-speed chase and by the defendants’ serious violations
      of other traffic laws. There was no double counting.

                                             27